Title: To Thomas Jefferson from William Short, 18 December 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Dec. 18. 1792

My public letter of this day will inform you of the causes of my being detained here till now. And that I leave this place certainly to-morrow for Madrid by the way of France. I mentioned in my last (private) of Nov. 30. how my affairs stood in Mr. Browne’s hands and my desire to have them placed in my own name. The reason he gave me for keeping them in his was to avoid the trouble of a power of attorney to recieve interest. I write him a letter on the subject which I inclose you open for your inspection. It contains the proper power of attorney for recieving the interest in the case of his placing the funds as I desire in my own name. The only objection which occurs to me is one arising from a kind of delicacy, which is false perhaps, but which I feel. Although these funds are the product of my patrimony sold for that purpose, yet having been and still being in public life, I fear it might be supposed by some that I had been engaged in speculating. However having never done this nor any thing of the kind which could not meet in front the  public opinion, I prefer doing it and having these funds entered in my name, unless you should see forcible reasons, which do not present themselves to me, for the contrary. I therefore send you the letter for M. Browne open, asking the favor of you to make use of it, or not as you may think proper, expressing my own wish to be that it should be done.
The unsettled vagabond kind of life that I have led for some years has obliged me to leave my papers and effects in a very scattered position. As I really concieve my passage through France not without some kind of risk on account of the situation of affairs in that country, I take the liberty of making a kind of testamentary mention, of them. I shall leave some books and papers of consequence at the Hague. Messrs. V. Staphorst & Hubbard will take them into their care, if any accident should happen to me. I leave with them also my will with other papers sealed, which they will not open, until they hear from America, if it should become necessary. I have also in the care of the proprietor of the Hotel D’Orleans, Rue des petits Augustins, where I lodged at Paris—several trunks with clothes and papers and one trunk sealed—and my library packed up of which the catalogue is with me. I mention these things only by way of caution, and hope it will be an useless caution.You will see I have that hope since I am going still to speak to you of my future wishes. It is impossible for me to say how I should like Madrid. I think I should prefer the Hague—but I cannot be sure—however if I were obliged to decide absolutely without trial I should I think say the Hague—but above all things I would wish to be consulted on my choice. Madrid is so much out of the way of hearing often from America. If it be possible let me be asked or have time to consider this matter. After the manner in which I have been treated—after the manner in which I have acted I have certainly some kind of right to this—if I have a right to any thing. What I should like better than either would be to be sent to Paris (in the case Morris should be appointed as I suspect to another place). I should be indifferent as to the grade at Paris. There the corps diplomatique are so little in evidence that it is of much less moment to the feelings to be of the second or third order—and as to the difference of salary that would make no difference—because my rule would be to spend the salary allowed and no more and to me personally it is equal to live at the rate of 4500 or of 9000 dollars. I have many reasons to wish to be at Paris for a short time say one or two years at most and perhaps much less—they are reasons which you would approve if I could communicate them to you which I would do if we were together—they are such as all would approve. I fear I shall be a long time  without hearing from you when you quit Philadelphia. You consider the Spanish post as unsafe. Send me your letters under cover to M. Fenwick at Bordeaux, and I shall recieve them just as safely as if at Paris or London—or if there should be war with France send them to some person at Cadiz—or Colo. Humphries at Lisbon. However I dare not flatter myself you will write to me from Monticello.
I inclose you a state of your account with V. Staphorst & Hubbard with a note explanatory—you will see that all your funds were placed in their hands by me agreeably to your directions. The only articles I have not charged to you and deducted from your funds are two trifling ones amounting to 135. livres—not livres in specie—but in paper at the rate of 44½. demi sous of Holland to the petit ecu, or three livres.
In order to satisfy M. Hamilton’s request in the best manner I send him in his letter, herewith inclosed, two accounts I have obtained from our commissioners at Amsterdam. 1. The state of all the payments they made to the French treasury by my order. 2. The state of all the monies whatsoever they have paid to me or on my draughts from the time of your leaving Paris to July 1. 1792. To render this state complete it contains three draughts made by me for your account viz. ƒ4403 1-bo. Sep. 1. 1790—ƒ1328.17. Oct. 22. 1790—ƒ2199.5 Dec. 30. These were for your furniture packing &c. &c.—and also for articles sundries purchased or procured by your order for your or public account. I did not enter these articles in my account with the U.S.—transmitted annually to you—they were credited to the U.S. by you in your account as I understood you. In my letters of advice for the two first and my reciept for the last sum I expressed their destination that they might not enter into my account but remain alone between you and the U.S. It is possible however the commissioners in forwarding the general account may have placed them in mine contrary to my intention—that would have been most conformable to the system of book keeping—but I wished it to appear always that I followed the rule I prescribed to myself of not drawing for any part of my salary before it became due. This would have appeared not to have been the case if these draughts had been carried to my account. I refer the Sec. of the treasury to your account or to you, to explain any thing that may want it in this business—as that will shew that these draughts were not for my salary and contingencies—but in your account and that the U.S. have been credited therefor by you.
I must subjoin the repetition of my request that you will be so good as to have my accounts with the U.S. up to July. 1. 1792. reduced to the form you may think proper and completely settled before you leave Philadelphia. I hope it is done already—yet I cannot help repeating the  subject. I flatter myself it will have been found just to have allowed me the six hundred and odd florins I lost by Nomeny. That is the only article that admits of any question, the rest being all vouched or ascertained. Pray tell me what I should do with the vouchers?
It has been absolutely impossible to procure in any part of Holland the Memoires des Commissaires, for which I am exceedingly sorry. I have an edition among my books at Paris—but it is packed up and it will be impossible to get at it—as I know not in which case it is. I have written to my bookseller there, who is a very active industrious man, to employ himself diligently in hunting up another edition. When he procured me mine he told me it was very rare, but I hope he will succeed, as I give him this previous notice.
I inclose a letter for my brother to which I ask your kind and friendly attention. I am as I shall ever be, my dear Sir, your friend & servant

W: Short

